Order entered February 1, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-20-00948-CV

             IN RE KNL TRANSPORTATION, INC., Relator

         Original Proceeding from the 134th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-17408

                                  ORDER
                Before Justices Myers, Molberg, and Goldstein

     Based on the Court’s opinion of this date, we DISMISS relator’s petition for

writ of mandamus.


                                           /s/   KEN MOLBERG
                                                 JUSTICE